EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into by and between OPTICON SYSTEMS, INC., and its Subsidiaries, (the “Company”), and TERISUE LANDER (“Employee”) effective as of October 06, 2009 (“Start Date”). RECITAL The Company desires to employ Employee, and Employee is willing to accept employment by the Company, in each case on the terms and subject to the conditions set forth in this Agreement. NOW, THEREFORE, the parties hereto hereby agree as follows: AGREEMENT 1.Position and Duties. 1.1. a. Position. During the term of this Agreement, Employee agrees to be employed by and to serve the Company as Executive Vice President and Chief Operating Officer; to perform such duties consistent with such position and as may be assigned to him from time to time by the Chief Executive Officer. Employee’s principal place of business with respect to her services to the Company shall be St. Petersburg, FL, provided that Employee agrees to undertake such travel as may be required in the performance of her duties. All travel expenses of Employee shall be reimbursed in accordance with Section 3.3 © below. 1.1. b. Duties. As the primary function of this position, Employee is responsible for the strategic growth and development of the Company, strategic marketing of Company’s systems, software, and services to the Power/Energy, Telecommunications, and other market segments, as defined in the Performance Measurement Plan, (PMP), including specific goals and objectives to be achieved by Employee on a Quarterly, Semi-Annual, and/or Annual basis. Additional Objectives for this position will detail Employee’s P & L (Profit and Loss) duty to managing personnel, costs, and expenses in a fiscally responsible manner, optimizing margins; the requirement to negotiate and develop contacts that will ensure the strategic growth of the Company; the successful identification and management of development and revenue opportunities, industry and investor relations, and customer development; and other Objectives as developed. The CEO will meet with the Employee quarterly to develop tactical and strategic objectives, which will require approval of the Board of Directors. 1.2. Supervision and Direction. Employee shall carry out her duties under the general supervision and direction of and shall report to the Chief Executive Officer (CEO)of the Company in accordance with the Company’s policies, rules and procedures in force at the time.Employee agrees to support the efforts of all Company employees and understands that achievement of the overall goals of the Company will require Employee to contribute to initiatives not defined in Employee’s Position Profile.Such contributions of effort will be attributed in Employee’s Objectives and overall Performance Appraisal. Page 1 of 14 1.3. Time Required. Employee shall devote her full time, attention, skill and efforts to her tasks and duties hereunder to the affairs of the Company. Without the prior written consent of the Company, Employee shall not provide services for compensation to any other person or business entity during the Term of her employment by the Company, as defined in paragraph 2.1, unless approved by the Board of Directors, provided, that investing in the public stock market and other private investments such as real estate, shall not be deemed “business activity” for purposes of this Section.As a member of the Management Team, Employee is expected to contribute to the internal development of the Company, and will perform her duties primarily in the offices of the Company, except when traveling on Company approved business. 2. Term of Employment, Termination. 2.1.Term. The term of employment under this Agreement (the “Term”) shall begin on Start Date and shall continue through three calendar years after the Start Date (the last day of such three-year period being the “Expiration Date”), unless earlier terminated in accordance with Article 2 or extended pursuant to the following sentence. Unless written notice is given by the Company or by Employee to the other at least ninety days prior to the Expiration Date (or any later date to which the Term shall have been extended in accordance with this Section 2.1) advising that the one giving such notice does not desire to extend or further extend this Agreement, the Term shall automatically be extended for additional, successive one-year periods without further action of either the Company or Employee. 2.2.Termination for Cause. Termination for Cause (as defined in Section 2.7(a) below) may be effected by the Company at any time during the Term of this Agreement and shall be effected following approval by the Board of Directors by written notification to Employee from the President, stating the reason for termination.
